The American Funds Tax-Exempt Series II 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email ksv@capgroup.com Kimberly S. Verdick Secretary August 24, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The American Funds Tax-Exempt Series II File Nos.033-06180 and 811-04694 Dear Sir or Madam: Enclosed is Form N-1A (Post-Effective Amendment No. 35 to the Registration Statement under the Securities Act of 1933 and Amendment No. 37 to the Registration Statement under the Investment Company Act of 1940) of the above-named investment company. This registration statement has been updated to reflect the fund's reorganization as a Delaware statutory trust and its revised fundamental investment policies that were approved by shareholders of the fund at a meeting of shareholders held November 24, 2009. This filing is being made pursuant to rule 485(a), and we respectfully request that the Registration Statement become effective on November 1, 2010. Thank you very much for your assistance. If you have any questions please do not hesitate to contact me at (213) 486-9345 or Katherine Newhall at (213) 615-0108. Sincerely, /s/ Kimberly S. Verdick Kimberly S. Verdick Attachment
